DETAILED ACTION
In response to communication filed on 26 January 2021, claims 1, 3, 7, 10, 11 and 14 are amended. Claims 1-16 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “”for use in the fusion splicer,” in claims 1, 3 and 11”, filed 26 January 2020, have been fully considered and based on the amendment the claim has been interpreted with appropriate functionality

Applicant’s arguments, see “35 U.S.C § 112(f) and Rejections under 35 U.S.C §§ 112(a) and 112(b)”, filed 26 January 2021, have been fully considered and below is the response of the Examiner:
APPLICANT’S ARGUMENT: Regarding claim limitations “user-side communication unit”, “new data management unit”, “data management unit” and “optical fiber management unit” that these specific units are apparent to those having ordinary skill in the art that any hardware and/or software may correspond to the recited unit as long as it has the recited features. 
EXAMINER’S RESPONSE: Examiner has carefully considered the argument and respectfully disagrees. The above argument does not further clarify the structure and instead mentions these units could be anything. It could be any hardware structure or it could also be a software. Also, Examiner referred to the paragraphs and the figures that were recited in the arguments as a support. However, these paragraphs and figures further mention the specific functionality of these specific units and they do not provide clarity on the structure of these units. According to MPEP 2181 II A, “The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited 

Regarding claim limitation “storage unit”, Applicant has pointed to memory unit as supporting structure in [0108] to which the Examiner agrees and therefore the rejection has been withdrawn regarding the claim limitation “storage unit”. 

Applicant’s arguments, see “Rejections Under 35 U.S.C.  § 103”, filed 26 January 2021, have been fully considered but are not persuasive since arguments are related to newly added limitations and are addressed in the rejection below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: user-side communication unit, new data management unit and data management unit in claims 1 and 11, data management unit and user-side communication in claim 2, data management unit and user-side communication in claim 3, optical fiber management unit, new data management unit and data management unit in claims 7 and 14, data management unit in claims 8 and 9, user-side communication unit, data management unit in claim 10. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites limitations user-side communication unit, new data management unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders user-side communication unit, new data management unit and data management unit coupled with functional language generates a command for requesting a fusion condition for a pair of optical fibers to be fusion spliced by a fusion splicer used by a user, the user-side communication unit transmitting said command via a network, connected to the network, for creating and managing a new fusion condition that is not in the storage device; and that controls the storage device and that communicates with the user-side communication unit via the network respectively. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed function and the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claims 2-10 are rejected since they inherit this deficiency from claim 1.

Claim 11 incorporates substantively all the limitations of claim 1 in a server form and is rejected under the same rationale.
Claims 12-16 are rejected since they inherit this deficiency from claim 11.

Claim 2 recites limitations user-side communication unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders user-side communication unit and data management unit coupled with functional language wherein the data management unit receives the command for requesting the fusion condition from the user-side communication unit and performs the search for the requested fusion condition in the storage device. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed function and the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim 3 recites limitations user-side communication unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders user-side communication unit and data management unit coupled with functional language wherein the user-side communication unit performs the search for the requested fusion condition in the storage device by accessing the storage device via the network, and if the requested fusion condition exists among the plurality of fusion conditions stored in the storage device, the user- side communication unit causes the data management unit to retrieve the requested fusion condition from the storage device and transmit the retrieved requested fusion condition to the user-side communication unit via the network so that the retrieved requested fusion condition is provided to the fusion splicer. Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 3 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed function and the specification does not demonstrate that applicant has made an invention that 

Claim 7 recites limitations optical fiber management unit, new data management unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders optical fiber management unit, new data management unit and data management unit coupled with functional language an optical fiber management unit that manages a plurality of optical fibers that are available for use in newly creating the requested fusion condition by the new data management unit, wherein the data management unit determines whether the requested fusion condition exists in the plurality of fusion conditions stored in the storage device, and if the requested fusion condition does not exist among the plurality of fusion conditions stored in the storage device, the data management unit communicates with the optical fiber management unit, and determines whether the optical fiber management unit indicates that said pair of optical fibers for which the requested fusion condition is to be newly created are available for use. Furthermore, the generic placeholder is not preceded by a structural modifier, wherein if the optical fiber management unit does not indicate that said pair of optical fibers are available for use, the data management unit transmits a request to the optical fiber management unit that causes said pair of optical fibers to be available for use in newly creating the requested fusion condition, and wherein, only after confirming that the optical fiber management unit indicates that said pair of optical fibers are available for use in newly creating the requested fusion condition, the data management unit transmits the request to newly create the requested fusion condition to the new data management unit respectively. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

Claim 14 incorporates substantively all the limitations of claim 7 in a server form and is rejected under the same rationale.

Claim 8 recites limitations data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders data management unit coupled with functional language wherein the data management unit receives said command and performs the search for the requested fusion condition in the storage device respectively. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed function and the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Claim 9 is rejected since it inherits this deficiency from claim 8.

Claim 9 recites limitations data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders data management unit wherein the data management unit receives said command and performs the search for the requested fusion condition in the storage device respectively. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed function and the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 

Claim 10 recites limitations user-side communication, storage unit, data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders user-side communication, storage unit, data management unit with functional language wherein the user-side communication unit includes a storage unit that serves as a local database for fusion conditions, storing a plurality of fusion conditions, and when the user requests a fusion condition to the user-side communication unit, the user-side communication unit first searches the local database for the requested fusion condition and only when the local database does not contain the requested fusion condition, the user-side communication unit generates said command for requesting said fusion condition, wherein when the user-side communication unit receives the retrieved requested fusion condition from the data management unit, the user-side communication unit updates the local database by adding the retrieved requested fusion condition to the local database, and wherein when the user-side communication unit receives the newly created fusion condition from the data management unit, the user-side communication unit updates the local database by adding the newly created fusion condition to the local database. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 10 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that no corresponding structure is found. As described above, the disclosure does not provide adequate structure to perform the claimed function and the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites limitations user-side communication unit, new data management unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no 
Claims 2-10 are rejected since they inherit this deficiency from claim 1.

Claim 11 incorporates substantively all the limitations of claim 1 in a server form and is rejected under the same rationale.
Claims 12-16 are rejected since they inherit this deficiency from claim 11.

Claim 2 recites limitations user-side communication unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no corresponding structure is found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim 3 recites limitations user-side communication unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders user-side communication unit and data management unit. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no corresponding structure is found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
 
Claim 7 recites limitations optical fiber management unit, new data management unit and data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses generic placeholders optical fiber management unit, new data management unit and data management unit. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no corresponding structure is found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 14 incorporates substantively all the limitations of claim 7 in a server form and is rejected under the same rationale.

Claim 8 recites limitations data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no corresponding structure is found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claim 9 is rejected since it inherits this deficiency from claim 8.

Claim 9 recites limitations data management unit that invoke 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no corresponding structure is found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 

Claim 10 recites limitations user-side communication and data management unit. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. A review of the specification shows that no corresponding structure is found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2004/0047572 A1, hereinafter “Hattori”) in view of Lee et al. (US 2019/0028532 A1, hereinafter “Lee”).

Regarding claim 1, Hattori teaches
A fusion condition providing system that provides fusion conditions to a fusion splicer that fusion splices optical fibers, the fusion condition providing system comprising: (see Hattori, [0001] “relates to an apparatus and method for fusion splicing end portions of optical fibers for communication by discharge heating and the like, and more particularly to an apparatus and method for fusion splicing the optical fibers under fusion splicing conditions suitable for types of optical fibers”). 
a user-side communication unit that… (see Hattori, [0024] “monitor display unit 7”; Fig. 1) requesting a fusion condition for a pair of optical fibers to be fusion spliced by a fusion splicer… (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1). 
a storage device storing a database of a plurality of fusion conditions; (see Hattori, [0059] “the fusion splicing conditions for each type of optical fiber registered in the database”; 
a new data management unit,… (see Hattori, [0032] “The data registering section 3”; Fig. 1) for creating and managing a new fusion condition that is not in the storage device; and (see Hattori, [0032] “The data registering section 3… The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”).
a data management unit that controls (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) the storage device and (see Hattori, [0024] “The execution of fusion splicing is made under the registered fusion splicing conditions by controlling the fusion splicing mechanism 9 in the control section 8 with the microprocessor”) that communicates with the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1 – control section 8 with the microprocessor is connected to the monitor display unit 7). 
wherein the storage device, (see Hattori, [0049] “The fusion splicing condition registering section 5”; Fig. 1) the new data management unit, and (see Hattori, [0032] “The data registering section 3”; Fig. 1) the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) are remotely located from the fusion splicer,… (see Hattori, [0024] “the optical fibers are spliced under the set fusion splicing conditions using the fusion splicing mechanism 9” – according to Fig.1 all these elements section 5, section 3, section 8 and section 9 are remotely located i.e. they are distinct sections and are not together) the user-side communication unit, and (see Hattori, [0024] “monitor display unit 7”; Fig. 1 – control section 8 with the microprocessor is connected to the monitor display unit 7). 
wherein when the data management unit… (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) for requesting the fusion condition… (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) the storage device is searched for (see Hattori, [0024] “If the fusion splicing conditions are matched with the set conditions”) the fusion condition requested (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) by the user-side communication unit, (see Hattori, [0024] “monitor display unit 7”; Fig. 1) and if the requested fusion condition exists among the plurality of fusion conditions stored in the storage device, (see Hattori, [0024] “If the fusion splicing conditions are matched with the set conditions”) the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) retrieves the requested fusion condition from the storage device and… (see Hattori, [0056] “The fusion splicing conditions are selected from among the pieces of splicing condition data registered in the database”; [0049] “The fusion splicing condition registering section 5” ; Fig. 1) the retrieved requested fusion condition (see Hattori, [0056] “The fusion splicing conditions are selected from among the pieces of splicing condition data registered in the database”; [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) to the user-side communication unit via the network (see Hattori, [0024] “monitor display unit 7”; Fig. 1) so that the retrieved requested fusion condition is in provided to the fusion splicer, (see Hattori, [0024] “If the fusion splicing conditions are matched with the set conditions, the optical fibers are spliced under the set fusion splicing conditions using the fusion splicing mechanism 9”).
wherein, if the requested fusion condition does not exist among the plurality of fusion conditions stored in the storage device, (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5… If the fusion splicing conditions are unmatched with the set conditions”) the data management unit… (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) to newly create the requested fusion condition to the new data management unit, (see Hattori, [0032] “The data registering section 3... The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”; [0032] “The data registering section 3”; Fig. 1).
to newly create the requested fusion condition, the new data management unit causes the requested fusion condition to be newly created and… (see Hattori, [0032] “The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”; [0032] “The data registering section 3”; Fig. 1) the newly created fusion condition (see Hattori, [0032] “The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”) to the data management unit, and (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1). 
wherein upon receipt of the newly created fusion condition, (see Hattori, [0032] “The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”) the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) stores the newly created fusion condition in the storage device so as to update the database of the fusion conditions in the storage device, and… (see Hattori, [0036] “it is possible that the measured data for discrimination is newly added to the already existing membership function. Also, the types of optical fiber can be further distinguished by adding the new fiber as defined by the user successively and learning it. By the successive addition of data, the amount of database for discrimination can be increased”) the newly created fusion condition (see Hattori, [0032] “The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”) to the user-side communication unit… (see Hattori, [0024] “monitor display unit 7”; Fig. 1) so that the newly created fusion condition is provided to the fusion splicer (see Hattori, [0036] “the fusion splicing is made by newly discriminating the type of optical fiber”).
Hattori does not explicitly teach generates a command for requesting a fusion condition for a pair of optical fibers to be fusion spliced by a fusion splicer used by a user the user-side communication unit transmitting said command via a network; a new data management unit, connected to the network; communicates with the user-side communication unit via the network,  transmits the retrieved requested fusion condition; are accessible only through the network via the user-side communication unit, and; receives said command for requesting the fusion condition via the network, transmits the retrieved fusion condition, transmits a request; wherein in response to the request… transmits the newly created fusion condition; transmits the newly created fusion condition via the network.  
However, Lee discloses providing and processing information or functions appropriate for a user by processing data, information and also teaches
generates a command for requesting information (see Lee, [0054] “Data… may be obtained by the input unit 120 and may be analyzed and processed according to user commands”) used by a user; (see Lee, [0054] “Data… may be obtained by the input unit 120 transmitting said command (see Lee, [0099] “the interface unit 160 can serve as… to allow various command signals input by the user from the cradle to be transferred”) via a network; (see Lee, [0163] “the network may mean performing a communication connection to enable transmission and reception of data, a control request message, a control command”).
a unit connected to the network, (see Lee, [0052] “the wireless communication unit 110 may typically include one or more modules which connect the mobile terminal 100 to one or more networks”).
communicates via the network, (see Lee, [0065] “The mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities”).
are accessible only through the network via a specific module(see Lee, [0065] “The mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities”). 
receives said command for a request (see Lee, [0082] “When a touch input is sensed by a touch sensor, corresponding signals may be transmitted to a touch controller. The touch controller may process the received signals, and then transmit corresponding data to the controller 180”; [0099] “various command signals input by the user”) via the network, (see Lee, [0163] “the network may mean performing a communication connection to enable transmission and reception of data, a control request message, a control command”) transmits data (see Lee, [0229] “may transmit data”).
transmits a request (see Lee, [0190] “the controller 180 may transmit a file reproduction request”). 
wherein in response to the request (see Lee, [0203] “in response to a request”) transmits data (see Lee, [0229] “may transmit data related to a file… to a”). 
transmits data (see Lee, [0229] “may transmit data”) via the network (see Lee, [0065] “The mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities”). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the functionality of receiving commands, generating commands, transmitting data based on shared networks as being disclosed and taught by Lee, in the system taught by Hattori to yield the predictable results of facilitating communications between different modules (see Lee, [0052] “the wireless communication unit 110 may typically include one or more modules which permit communications such as wireless communications between the mobile terminal 100 and a wireless communication system, communications between the mobile terminal 100 and another mobile terminal, or communications between the mobile terminal 100 and an external server”).
Claim 11 incorporates substantively all the limitations of claim 1 in a server form and is rejected under the same rationale.

Regarding claim 2, the proposed combination of Hattori and Lee teaches
wherein the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) receives the command (see Lee, [0054] “Data… may be obtained by the input unit 120 and may be analyzed and processed according to user commands”) for requesting the fusion condition from (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) the user-side communication unit and (see Hattori, [0024] “monitor display unit 7”; Fig. 1) performs the search for (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the requested fusion condition (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) in the storage device (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”). The motivation for the proposed combination is maintained. 

Regarding claim 3, the proposed combination of Hattori and Lee teaches
wherein the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1) performs the search for (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the requested fusion condition (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) in the storage device (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) by accessing the storage device (see Hattori, [0064] “it is possible to add to the database for identification automatically”) via the network, (see Lee, [0101] “a network storage device that performs the storage function of the memory 170 over a network”) and if the requested fusion condition exists among the plurality of fusion conditions stored in the storage device, (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the user- side communication unit causes (see Hattori, [0024] “monitor display unit 7”; Fig. 1) the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) to retrieve the requested fusion condition from the storage device and (see Hattori, [0056] “The fusion splicing conditions are selected from among the pieces of splicing condition data registered in the database”) transmit (see Lee, [0229] “may transmit data”) the retrieved requested fusion condition (see Hattori, [0056] “The fusion splicing conditions are selected from among the pieces of splicing condition data registered in the database”; [0024] “the fusion to the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1) via the network (see Lee, [0065] “The mobile communication module 112 can transmit and/or receive wireless signals to and from one or more network entities”) so that the retrieved requested fusion condition is provided to the fusion splicer (see Hattori, [0024] “If the fusion splicing conditions are matched with the set conditions, the optical fibers are spliced under the set fusion splicing conditions using the fusion splicing mechanism 9”). The motivation for the proposed combination is maintained. 

Regarding claim 6, the proposed combination of Hattori and Lee teaches
wherein the user-side communication unit, (see Hattori, [0024] “monitor display unit 7”; Fig. 1) the new data management unit, (see Hattori, [0032] “The data registering section 3”; Fig. 1) and the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) are located remotely from each other and are connected through the network that includes a shared public network (see Lee, [0007] “can share data with another mobile terminal or a server located at a remote position or a nearby position by transmitting and receiving data through a network”; [0157] “sharing network formed” – according to Fig.1 all these elements section 7 and section 3 are remotely located i.e. they are distinct sections and are not together). The motivation for the proposed combination is maintained. 

Claims 4-5, 8-9, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Lee in view of Zheng (US 2011/0309056 A1, hereinafter “Zheng”).

claim 4, the proposed combination of Hattori and Lee teaches
wherein each fusion condition is (see Hattori, [0059] “the fusion splicing conditions for each type of optical fiber”) a parameter set that is associated with at least types of the optical fibers (see Hattori, [0042] “those optical fibers have the degrees of attribution for the type of optical fiber as listed in Table 1, which are calculated from the membership function for each parameter of FIG. 6”; [0010] “collating the identified type of optical fiber with fusion splicing conditions for each type of optical fiber”) to be fusion spliced and (see Hattori, [0026] “the ends of a pair of optical fibers to be fusion spliced are butted before being fusion spliced”). 
The proposed combination of Hattori and Lee does not explicitly teach a model of the fusion splicer to be used for the fusion splicing.
However, Zheng discloses fusion splicers and also teaches
a model of the fusion splicer to be used for the fusion splicing (see Zheng, [0006] "fusions splicers include Fujikura model nos.  FSM-45F, FSM-PM, FSM100M and FSM100P”). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the functionality of receiving commands, generating commands, transmitting data and applying shared networks as being disclosed and taught by Zheng, in the system taught by the proposed combination of Hattori and Lee to yield the predictable results of applying specific models based on specific settings (see Zheng, [0052] “Since there are tolerances in the mechanical and electrical components of the splicers, the heat generated by the arc may vary even when the power/current settings are the same. In addition, atmospheric conditions such as temperature, humidity, and pressure are constantly changing, which creates variability in the arc temperature”).
Claim 12 incorporates substantively all the limitations of claim 4 in a server form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Hattori, Lee and Zheng teaches
wherein each fusion condition is (see Hattori, [0059] “the fusion splicing conditions for each type of optical fiber”) further associated with an operating wavelength that is a wavelength of light passing through the optical fibers after the fusion splicing (see Hattori, [0026] “Light passing through the optical fiber is condensed because the optical fiber serves as a rod lens, and has a brightness distribution where light is centrally condensed”). 
Claim 13 incorporates substantively all the limitations of claim 5 in a server form and is rejected under the same rationale.

	Regarding claim 8, the proposed combination of Hattori and Lee teaches
wherein the command for (see Lee, [0054] “Data… may be obtained by the input unit 120 and may be analyzed and processed according to user commands”) requesting the fusion condition includes (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) index information that indicates at least types of the pair of optical fibers (see Hattori, [0042] “those optical fibers have the degrees of attribution for the type of optical fiber as listed in Table 1, which are calculated from the membership function for each parameter of FIG. 6”; [0010] “collating the identified type of optical fiber with fusion splicing conditions for each type of optical fiber”) to be fusion spliced by the fusion splicer and (see Hattori, [0026] “the ends of a pair of optical fibers to be fusion spliced are butted before being fusion spliced”). 
and wherein the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) receives said command and (see Lee, [0181] “based on a control command received”) performs the search for (see Hattori, [0024] “If the type of optical fiber is decided, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the requested fusion condition (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set in the storage device (see Hattori, [0024] “If the type of optical fiber is decided, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”).   
The proposed combination of Hattori and Lee does not explicitly teach a model of the fusion splicer.
However, Zheng discloses fusion splicers and also teaches
a model of the fusion splicer (see Zheng, [0006] "fusions splicers include Fujikura model nos.  FSM-45F, FSM-PM, FSM100M and FSM100P”). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the functionality of receiving commands, generating commands, transmitting data and applying shared networks as being disclosed and taught by Zheng, in the system taught by the proposed combination of Hattori and Lee to yield the predictable results of applying specific models based on specific settings (see Zheng, [0052] “Since there are tolerances in the mechanical and electrical components of the splicers, the heat generated by the arc may vary even when the power/current settings are the same. In addition, atmospheric conditions such as temperature, humidity, and pressure are constantly changing, which creates variability in the arc temperature”).
Claim 15 incorporates substantively all the limitations of claim 8 in a server form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Hattori, Lee and Zheng teaches
wherein the command for (see Lee, [0054] “Data… may be obtained by the input unit 120 and may be analyzed and processed according to user commands”) requesting the fusion condition further indicates (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) an operating wavelength that is a wavelength of light passing through the optical fibers after the fusion splicing, and (see Hattori, [0026] “Light passing through the optical fiber is condensed because the optical fiber serves as a rod lens, and has a brightness distribution where light is centrally condensed”).
wherein the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) receives said command and (see Lee, [0181] “based on a control command received”) performs the search for (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the requested fusion condition (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) in the storage device (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”).
Claim 16 incorporates substantively all the limitations of claim 9 in a server form and is rejected under the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Lee in view of Sasaki et al. (US 6,771,904 B1, hereinafter “Sasaki”).

Regarding claim 7, the proposed combination of Hattori and Lee teaches
an optical fiber management unit that manages a plurality of optical fibers that are available for use (see Hattori, [0040] – “the fuzzy operation section 4 for discriminating the type of optical fiber” Table 1; Fig. 1; [0010] “each type of optical fiber registered in advance”; [0051] “A flow of fiber registration to create the fiber data for determining the type of optical fiber is shown on the left side”; Fig. 9) in newly creating the requested fusion condition by the new data management unit, (see Hattori, [0032] “The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from 
wherein the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) determines whether the requested fusion condition exists in the plurality of fusion conditions stored in the storage device, and (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) if the requested fusion condition does not exist among the plurality of fusion conditions stored in the storage device, (see Hattori, [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5… If the fusion splicing conditions are unmatched with the set conditions”) the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor; Fig. 1”) communicates with the optical fiber management unit, and (see Hattori, [0040] – “the fuzzy operation section 4; Fig. 1 - control section 8 with the microprocessor is connected to the fuzzy operation section 4) determines whether the optical fiber management unit… (see Hattori, [0040] – “the fuzzy operation section 4 for discriminating the type of optical fiber” Table 1; Fig. 1; [0010] “each type of optical fiber registered in advance”; [0051] “A flow of fiber registration to create the fiber data for determining the type of optical fiber is shown on the left side”; Fig. 9) for which the requested fusion condition is to be newly created (see Hattori, [0024] “If the type of optical fiber is decided, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”). 
wherein if the optical fiber management unit… (see Hattori, [0040] – “the fuzzy operation section 4 for discriminating the type of optical fiber” Table 1; Fig. 1; [0010] “each type of optical fiber registered in advance”; [0051] “A flow of fiber registration to create the fiber data the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) transmits a request to (see Lee, [0190] “the controller 180 may transmit a file reproduction request”) the optical fiber management unit… (see Hattori, [0040] – “the fuzzy operation section 4 for discriminating the type of optical fiber” Table 1; Fig. 1; [0010] “each type of optical fiber registered in advance”; [0051] “A flow of fiber registration to create the fiber data for determining the type of optical fiber is shown on the left side”; Fig. 9) in newly creating the requested fusion condition, and (see Hattori, [0024] “If the type of optical fiber is decided, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”). 
that the optical fiber management unit… (see Hattori, [0040] – “the fuzzy operation section 4 for discriminating the type of optical fiber” Table 1; Fig. 1; [0010] “each type of optical fiber registered in advance”; [0051] “A flow of fiber registration to create the fiber data for determining the type of optical fiber is shown on the left side”; Fig. 9) in newly creating the requested fusion condition, (see Hattori, [0024] “If the type of optical fiber is decided, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the data management unit (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) transmits the request (see Lee, [0190] “the controller 180 may transmit a file reproduction request”) to newly create the requested fusion condition (see Hattori, [0024] “If the type of optical fiber is decided, the collating section 6 collates the type of optical fiber and the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) to the new data management unit (see Hattori, [0032] “The data registering section 3”; Fig. 1).
indicates that said pair of optical fibers are available for use, and; does not indicate that said pair of optical fibers are available for use, that causes said pair of optical fibers to be available for use, that causes said pair of optical fibers to be available for use; wherein, only after confirming… indicates that said pair of optical fibers are available for use.
However, Sasaki discloses optical fiber transmission path and also teaches
indicates that said pair of optical fibers (see Sasaki, [col4 lines8-10] “whether the optical fiber transmission path as a test object is available or unavailable is determined”) are available for use, and (see Sasaki, [col4 lines8-10] “whether the optical fiber transmission path as a test object is available or unavailable is determined”). 
does not indicate that said pair of optical fibers are available for use, (see Sasaki, [col1 lines63-65] “in the case where the wavelength of a specific optical channel is in the non-operating state”) that causes said pair of optical fibers to be available for use (see Sasaki, [col6 lines15-16] “the availability of each optical channel is confirmed”). 
wherein, only after confirming… (see Sasaki, [col6 lines15-16] “the availability of each optical channel is confirmed”) indicates that said pair of optical fibers are available for use (see Sasaki, [col6 lines15-16] “the availability of each optical channel is confirmed”). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the functionality of availability and unavailability of optical fibers as being disclosed and taught by Sasaki in the system taught by the proposed combination of Hattori and Lee to yield the predictable results of improving transmission rates of optical fibers (see Sasaki, [col7 lines11-14] “the transmission rate of an optical fiber transmission path can be extremely improved without sacrificing the number of optical channels (multiplicity).”).
Claim 14 incorporates substantively all the limitations of claim 7 in a server form and is rejected under the same rationale.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori and Lee in view of Li et al. (US 2017/0351691 A1, hereinafter “Li”). 

Regarding claim 10, the proposed combination of Hattori and Lee teaches
wherein the user-side communication unit… (see Hattori, [0024] “monitor display unit 7”; Fig. 1) for fusion conditions, storing a plurality of fusion conditions, (see Hattori, [0059] “the fusion splicing conditions for each type of optical fiber registered in the database”; [0049] “The fusion splicing condition registering section 5 includes setting means… a memory 5b for storing the splicing conditions”) and when the user requests a fusion condition to (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”) the user-side communication unit, the user-side communication unit… (see Hattori, [0024] “monitor display unit 7”; Fig. 1) for the requested fusion condition… (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”; [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the requested fusion condition, (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”; [0024] “the fusion splicing conditions of that type registered in advance in the fusion splicing condition registering section 5. If the fusion splicing conditions are matched with the set conditions”) the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1) generates said command (see Lee, [0054] “Data… may be obtained by the input unit 120 and may be analyzed and processed according to user commands”) for requesting said fusion condition, (see Hattori, [0024] “the set conditions, optical fibers are spliced under the set fusion splicing conditions”). 
wherein when the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1) receives (see Lee, [0097] “the interface unit 160 can receive data transmitted the retrieved requested fusion condition from (see Hattori, [0056] “The fusion splicing conditions are selected from among the pieces of splicing condition data registered in the database”) the data management unit, (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1) updates… (see Hattori, [0036] “it is possible that the measured data for discrimination is newly added to the already existing membership function. Also, the types of optical fiber can be further distinguished by adding the new fiber as defined by the user successively and learning it. By the successive addition of data, the amount of database for discrimination can be increased”) the retrieved requested fusion condition (see Hattori, [0059] “the fusion splicing conditions for each type of optical fiber registered in the database”; [0056] “The fusion splicing conditions are selected from among the pieces of splicing condition data registered in the database”).
wherein when the user-side communication unit (see Hattori, [0024] “monitor display unit 7”; Fig. 1) receives (see Lee, [0097] “the interface unit 160 can receive data transmitted from an external device”) the newly created fusion condition (see Hattori, [0032] “The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”) from the data management unit, (see Hattori, [0020] “8 denotes a control section with the microprocessor”; Fig. 1) the user-side communication unit… (see Hattori, [0024] “monitor display unit 7”; Fig. 1) the newly created fusion condition (see Hattori, [0032] “The data processing means 3a creates the membership function data by calculating an average value and a standard deviation value from the data measured… Also, it acquires the newly measured data as the additional data and updates the data… calculating the degree of attribution for the optical fiber that is newly measured”)
includes a storage unit that serves as a local database, first searches the local database for the requested fusion condition and only when the local database does not contain the requested fusion condition; updates the local database by adding the retrieved requested fusion condition to the local database, and; updates the local database by adding the newly created fusion condition to the local database. 
However, Li discloses local database along with other database and also teaches
includes a storage unit that serves as a local database (see Li, [0039] “a local database”; [0084] “The local database may save cached data… and save local data… in the terminal device”) 
first searches the local database for specific information (see Li, [0083] “may first match the search keyword in the local database”) and only when the local database does not contain the specific information (see Li, [0089] “determines that the local search result does not comprise the search result… further generate a search request… and send the search request to the server”).
the local database by adding information to the local database, and (see Li, [0039] “a local database”; [0129] “the created contact directory”). 
updates the local database by adding information to the local database, and (see Li, [0039] “a local database”; [0129] “the created contact directory”). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the functionality of local databases and searching local database first as being disclosed and taught by Li in the system taught by the proposed combination of Hattori and Lee to yield the predictable results of improving the search efficiency (see Li, [0074] “the user may obtain correct key information from the feature information carrying a feature identifier, thereby avoiding a case where bandwidth resource is consumed resulting .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VAISHALI SHAH/Examiner, Art Unit 2158                                                                                                                                                                                                        
/MATTHEW ELL/Primary Examiner, Art Unit 2145